In re: John Boudreaux, Willie Bou-dreaux, applying for supervisory and/or remedial writs. Parish of Jefferson.
Writ granted. The legislature has provided that, at the preliminary examination, the defendant may produce witnesses, “who shall be examined in the presence of the defendant and shall be subject to cross-examination.” La. C.Cr.P. art. 294. On January 12, this court ordered the trial court to accord the accused their statutory right, which implements Article 1, Section 14, La. Constitution of 1974. Despite our order, the trial court has refused to permit the accuseds to call and cross-examine witnesses, a right mandated to them by statute and previously ordered by us.
We set aside the determination of probable cause at the preliminary hearing. Once again, we order the district judge to accord the accused their statutory rights. The trial on the merits is stayed until conclusion of the preliminary examination.
SANDERS, C. J., and SUMMERS, J., dissent from this grant.
CALOGERO, J., absent.